 Case: 4:19-cr-00585-SRC Doc. #: 47 Filed: 09/18/20 Page: 1 of 5 PageID #: 170




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,           )
           Plaintiff                )
                                    )      Cause No.     4:19CR585 SRC
       vs.                          )
                                    )
                                    )
JEFFERSON HUBBS,                    )
           Defendant                )
                                    )

                       DEFENDANT’S SENTENCING MEMORANDUM

       Comes now the defendant, by and through counsel, and offers the Court this

sentencing memorandum, outlining why a four-level increase of the defendant’s base

offense level pursuant to USSG Section 2K2.1(b)(6)(B) should not apply in this case:


       In the “Disclosure Copy” of defendant’s presentence report, the defendant objected

to the probation office’s determination that the defendant was entitled to a four- level

increase of his base offense level pursuant to USSG Section 2K2.1(b)(6)(B) for using or

possessing “any firearm in connection with another felony offense.” The probation office’s

opinion was that an uncharged incident on July 2, 2019, where defendant is alleged to have

brandished and fired a firearm, supports a four-level increase.


       The probation office responded to defendant’s filed objection and position that such

an increase isn’t warranted in the “Final Copy” of the presentence report, arguing that the

four level increase is appropriate because they believe the July 2nd incident was relevant

conduct and because a defendant does not need to be officially charged with a felony for a

(b)(6)(B) enhancement to apply.
 Case: 4:19-cr-00585-SRC Doc. #: 47 Filed: 09/18/20 Page: 2 of 5 PageID #: 171




        The plea agreement between the government and the defendant does not include a

(b)(6)(B) increase. Defendant maintains that such an enhancement is not proper in this

case.


        Firstly, and most importantly, in order for 2K2.1(b)(6)(B) to apply, the District

Court must find by a preponderance of the evidence that another felony offense was in fact

committed and that the use or possession of the firearm facilitated that other offense. U.S. v.

Dixon, F.3d 464, 465 (8th Cir. 2016)(quoting U.S. v. Littrell, 557 F.3d 616, 617 (8th Cir.

2009)).


        In this case there is no evidence before this Honorable Court to support such a

determination. The probation office is merely relying on a police report of an incident of

July 2, 2019, and is assuming that report is factually valid. The report in question only

establishes that unsupported allegations were made by a dubious source, a woman

claiming to be the defendant’s girlfriend. She says that she and the defendant had an

argument, that the defendant pointed a firearm at her, and that the defendant fired shots in

the air from his vehicle with a firearm. There is no physical evidence supporting these

allegations. And, the defendant has denied any participation in these reported events.


        Moreover, no charges, state or federal, pertaining to this alleged incident have ever

been brought against the defendant. There has not been a probable cause finding that the

defendant committed any crime on July 2, 2019.


        While the probation office is correct that filed charges aren’t a requirement for the

Court to determine that a felony crime occurred, defendant submits that the lack of charges
 Case: 4:19-cr-00585-SRC Doc. #: 47 Filed: 09/18/20 Page: 3 of 5 PageID #: 172




does suggest that there exists a lack of reliable evidence that the defendant committed

those offenses (hence the inaction by both state and federal prosecutors).


       The defendant submits that the probation office has simply relied on unsupported

allegations from a dubious source and that this does not constitute credible evidence from

which the Court can make a preponderance finding necessary for a (b)(6)(B) enhancement.


       Secondly, even if sufficient evidence was presented by the government (at the

sentencing hearing, for example) to the court that met this burden of proof, the defendant

argues that he would still not be subject to a four-level increase pursuant to 2K2.1(b)(6)(B)

because the alleged July 2, 2019, incident is not relevant conduct that should be considered

by the Court.


       As the Notes on Use indicate, in determining whether subsection (b)(6)(B) applies,

the Court must consider “the relationship between the instant offense and the other

offense, consistent with relevant conduct principles. See §1B1.3(a)(1)–(4) and

accompanying commentary.”


That commentary provides:

       In determining whether subsection (b)(6)(B) applies, the threshold question
       for the court is whether the two unlawful possession offenses (the shotgun
       on October 15 and the handgun on February 10) were “part of the same
       course of conduct or common scheme or plan”. See §1B1.3(a)(2) and
       accompanying commentary (including, in particular, the factors discussed in
       Application Note 5(B) to §1B1.3).

       If they were, then the handgun possession offense is relevant conduct to the
       shotgun possession offense, and the use of the handgun “in connection with”
       the robbery is relevant conduct because it is a factor specified in
       subsection (b)(6)(B). See §1B1.3(a)(4) (“any other information specified in
       the applicable guideline”). Accordingly, subsection (b)(6)(B) applies.
 Case: 4:19-cr-00585-SRC Doc. #: 47 Filed: 09/18/20 Page: 4 of 5 PageID #: 173




       On the other hand, if the court determines that the two unlawful possession
       offenses were not “part of the same course of conduct or common scheme or
       plan,” then the handgun possession offense is not relevant conduct to the
       shotgun possession offense and subsection (b)(6)(B) does not apply.

       The Notes on Use illustrate that the applicable relevancy standard for determining

whether “another felony offense” is relevant conduct or not is whether that offense is “part

of the same course of conduct or common scheme or plan” as the charged offenses.


       The probation office seems to be of the opinion that since the defendant pled guilty

to possessing firearms of November 25, 2018, and July 5, 2019, and that if he indeed

possessed a firearm on July 2, 2019, then all of that would be “part of the same course of

conduct,” i.e., defendant continuing to possess weapons.


       However, that is clearly not what the Notes on Use suggest.


       In the instant case, the defendant’s mere possession of firearms on November 25th

(in a back pack) and July 5th (recovered from an accident scene) are factually dissimilar to

his alleged actions on July 2nd (a domestic incident that involve acts of weapon violence)

and there is no indication that any of the weapons the defendant possessed on November

25th or July 5th were “connected with” this alleged other felony offense. Or, to look at it

from a different perspective, the alleged July 2nd incident is not “a common scheme or plan”

connected to the defendant possessing firearms on other occasions; it stands alone.


       Defendant maintains that because of the dissimilar factual nature of the July 2 nd

alleged incident, it is not relevant conduct pertaining to defendant’s possessing a firearm

on November 25th or July 5th, and therefore a (b)(6)(B) four-level increase should not be

imposed.
 Case: 4:19-cr-00585-SRC Doc. #: 47 Filed: 09/18/20 Page: 5 of 5 PageID #: 174




                                                   Respectfully submitted,


                                                   /s/ Terence Niehoff
                                                   Terence Niehoff #36151MO
                                                   Niehoff & Hufty, LLC.
                                                   818 Lafayette
                                                   St. Louis, MO 63104



Certificate of Service
        I do hereby certify that a copy of the foregoing was served on all parties this 18th
day of September, 2020 via the ECF filing system.


                                                   /s/ Terence Niehoff
